Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

dated as February     , 2013

between The Brink’s Company,

a Virginia corporation (the “Company”),

and                             (the “Executive”).

The Company and the Executive agree as follows:

SECTION 1. Definitions. As used in this Agreement:

(a) “Affiliate” has the meaning ascribed thereto in Rule 12b-2 pursuant to the
Securities Exchange Act of 1934, as amended (the “Act”).

(b) “Affiliated Company” means any company controlled by, controlling or under
common control with the Company.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means (i) embezzlement, theft or misappropriation by the Executive
of any property of the Company, (ii) the Executive’s willful breach of any
fiduciary duty to the Company, (iii) the Executive’s willful failure or refusal
to comply with laws or regulations applicable to the Company and its business or
the policies of the Company governing the conduct of its employees, (iv) the
Executive’s gross incompetence in the performance of the Executive’s job duties,
(v) commission by the Executive of a felony or of any crime involving moral
turpitude, fraud or misrepresentation, (vi) the failure of the Executive to
perform duties consistent with a commercially reasonable standard of care or
(vii) any gross negligence or willful misconduct of the Executive resulting in a
loss to the Company.

For purposes of this Section 1(d), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”) or
(B) the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company. Notwithstanding the foregoing, the Executive shall not
be deemed to have been terminated for Cause without (1) reasonable notice to the
Executive setting forth the reasons for the Company’s intention to terminate for
Cause, (2) an opportunity for the Executive, together with his or her counsel,
to be heard before the Applicable Board, and (3) delivery to the Executive of a
Notice of Termination (as defined in Section 4(d)) from the Applicable Board
finding that in the good

 

1



--------------------------------------------------------------------------------

faith opinion of three-quarters (3/4) or more of the Applicable Board (excluding
the Executive, if the Executive is a member of the Applicable Board), the
Executive acted in a manner described in one or more of clauses (i) through
(vii) above, and specifying the particulars thereof in detail.

(e) A “Change in Control” shall be deemed to occur (1) upon (A) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which the shares of all
classes of the Company’s Common Stock would be converted into cash, securities
or other property other than a consolidation or merger in which holders of the
total voting power in the election of directors of the Company of all classes of
Common Stock outstanding (exclusive of shares held by the Company’s Affiliates)
(the “Total Voting Power”) immediately prior to the consolidation or merger will
have the same proportionate ownership of the Total Voting Power in the election
of directors of the surviving corporation immediately after the consolidation or
merger, or (B) any sale, lease, exchange or other transfer (in one transaction
or a series of transactions) of all or substantially all the assets of the
Company, (2) when any “person” (as defined in Section 13(d) of the Act, a
“Person”), other than the Company, its Affiliates or an employee benefit plan or
trust maintained by the Company or its Affiliates, shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Act), directly or indirectly, of more
than 20% of the Total Voting Power or (3) if at any time during a period of two
consecutive years, individuals who at the beginning of such period constituted
the Board (the “Incumbent Board”) shall cease for any reason to constitute at
least a majority thereof; provided that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.

(f) “Good Reason” means any of the following events that is not cured by the
Company within 30 days after written notice thereof from the Executive to the
Company, which written notice must be made within 90 days of the occurrence of
the event:

(i) (A) without the Executive’s express written consent, the assignment to the
Executive of any duties materially inconsistent with the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 3(a) hereof, or (B) any
other action by the Company or its Affiliates which results in a material
diminution in such position, authorities, duties or responsibilities; or

 

2



--------------------------------------------------------------------------------

(ii) without the Executive’s express written consent, the Company’s requiring a
change to Executive’s work location as set forth in Section 3(a)(i), which
change increases the distance of the Executive’s commute from his principal
residence at the time of such change; or

(iii) any material breach of, or failure by the Company to comply with, the
provisions of this Agreement, including, without limitation, Sections 3(b) and
10(a).

Notwithstanding the foregoing, “Good Reason” will cease to exist if the
Executive has not terminated employment within two years following the initial
occurrence of the event constituting Good Reason.

(g) “Incapacity” means any physical or mental illness or disability of the
Executive which continues for a period of six consecutive months or more and
which at any time after such six-month period a physician selected by the
Company or its insurers and reasonably acceptable to the Executive or the
Executive’s legal representative determines renders the Executive incapable of
performing his or her duties during the remainder of the Employment Period.

(h) “Operative Date” means the date on which a Change in Control shall have
occurred.

SECTION 2. Employment Period. The Company hereby agrees to continue the
Executive in its employ, subject to the terms and conditions of this Agreement,
for the period commencing on the Operative Date and ending on the second
anniversary of such date (the “Employment Period”); provided, however, that,
during the Employment Period, the Executive shall have the right to terminate
his or her employment for any reason, or for no reason at all, whereupon the
Employment Period shall terminate effective as of the date of such termination
of employment.

SECTION 3. Terms of Employment. (a) Position and Duties. (i) During the
Employment Period: (A) the Executive’s position (including status, offices,
titles, reporting requirements), authority, duties and responsibilities shall be
at least commensurate in all material respects with the most significant of
those held, exercised and assigned immediately prior to the Operative Date, and
(B) the Executive’s services shall be performed at a location that is within 25
miles of the location at which the Executive was based on the Operative Date,
and the Company shall not require the Executive to travel on Company business to
a substantially greater extent than required immediately before the Operative
Date, except for travel and temporary assignments which are reasonably required
for the full discharge of the Executive’s responsibilities and which are
consistent with the Executive’s primary work location hereunder.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. All such services as an employee or officer will be subject to
the direction and control of the Chief Executive Officer of the Company or of an
appropriate senior official designated by the Chief Executive Officer (or, in
the event of the Chief Executive Officer’s incapacity without such a
designation, the Board).

 

3



--------------------------------------------------------------------------------

(b) Compensation. (i) Salary and Bonus. During the Employment Period the
Executive will receive compensation at an annual rate equal to the sum of (A) a
salary (the “Annual Base Salary”) not less than the Executive’s annualized
salary in effect immediately prior to the Operative Date, plus (B) an annual
bonus not less than the amount of the Executive’s Average Annual Bonus (as
defined below).

For purposes of this Agreement, “Average Annual Bonus” shall mean the average
amount of the annual bonus earned by, and paid to, the Executive under the Key
Employees Incentive Plan (or any substitute or successor plan) for the last
three full calendar years preceding the Operative Date, for purposes of
Section 3(b)(i), and the Date of Termination (as defined below), for purposes of
Section 5; provided that, if the Executive has not been employed for the
entirety of the last three full calendar years, so that the Average Annual Bonus
cannot be determined based on the actual amount of annual bonuses earned and
paid for such full calendar years, then to the extent necessary to attain an
average of three years for purposes of determining the Average Annual Bonus, the
Executive’s target annual bonus amount for the year in which the Operative Date,
for purposes of this Section 3(b)(i), and the Date of Termination, for purposes
of Section 5, occurs shall be used for any (i) partial calendar year(s) of
employment and (ii) calendar year(s) that has not yet commenced.

(ii) Incentive and Savings Plans. During the Employment Period, the Executive
will be entitled to (A) continue to participate in all incentive and savings
plans and programs generally applicable to similarly situated executives of the
Company or (B) participate in incentive and savings plans and programs of a
successor to the Company which have benefits that are not less favorable to the
Executive than the benefits available to the Executive under the incentive and
savings plans and programs in which the Executive was eligible to participate
immediately prior to the Operative Date.

(iii) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family or beneficiary, as the case may be, shall be eligible to
(A) participate in and shall receive all benefits under welfare benefit plans
and programs generally applicable to similarly situated

 

4



--------------------------------------------------------------------------------

executives of the Company or (B) participate in welfare benefit plans and
programs of a successor to the Company which have benefits that are not less
favorable to the Executive than the benefits available to the Executive under
the welfare benefit plans and programs in which the Executive was eligible to
participate immediately prior to the Operative Date.

(iv) Business Expenses. During the Employment Period the Company shall, in
accordance with policies then in effect with respect to the payment of expenses,
pay or reimburse the Executive for all reasonable out-of-pocket travel and other
expenses (other than ordinary commuting expenses) incurred by the Executive in
performing services hereunder. All such expenses shall be accounted for in such
reasonable detail as the Company may require.

(v) Vacations. The Executive shall be entitled to periods of vacation not less
than those to which the Executive was entitled immediately prior to the
Operative Date.

SECTION 4. Termination of Employment.

(a) Death. The Executive’s employment shall terminate automatically upon the
Executive’s death during the Employment Period.

(b) Cause or Incapacity. The Company may terminate the Executive’s employment
for Cause or Incapacity.

(c) Good Reason. The Executive may terminate his or her employment for Good
Reason.

(d) Notice of Termination. Any termination by the Company for Cause or
Incapacity, or by the Executive for Good Reason, shall be communicated by a
Notice of Termination to the other party hereto given in accordance with
Section 12 of this Agreement. For purposes of this Agreement, a “Notice of
Termination” is a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, (iii) in the case of termination by the Company for (A) Cause,
confirms that such termination is pursuant to a resolution of the Applicable
Board or (B) Incapacity, confirms that such termination follows a determination
of a physician selected in accordance with Section 1(f), and (iv) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than 30 days after
the giving of such notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason, Cause or Incapacity shall not serve to waive any right
of the Executive or the Company, respectively, hereunder or preclude the
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause or Incapacity or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein and otherwise consistent with this Agreement,
as the case may be, (ii) if the Executive’s employment is terminated by the
Company other than for Cause or Incapacity, the Date of Termination shall be the
date on which the Company notifies the Executive of such termination, and
(iii) if the Executive’s employment is terminated by reason of death, the Date
of Termination shall be the date of death of the Executive.

 

5



--------------------------------------------------------------------------------

SECTION 5. Obligations of the Company Upon Termination.

(a) Termination for Good Reason or for Reasons Other Than for Cause, Death or
Incapacity. If, during the Employment Period, the Company shall terminate the
Executive’s employment other than for Cause or Incapacity or the Executive shall
terminate his or her employment for Good Reason:

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

(A) the sum of (1) the Executive’s currently effective Annual Base Salary
through the Date of Termination to the extent not theretofore paid, (2) any
bonus or incentive compensation in respect of any performance period ended prior
to the Date of Termination but which has not been paid as of the Date of
Termination, (3) the product of (x) the Average Annual Bonus and (y) a fraction,
the numerator of which is the number of days in the current calendar year
through the Date of Termination, and the denominator of which is 365 (a
“Pro-Rata Bonus”) and (4) any accrued vacation pay, in each case to the extent
not theretofore paid (the sum of the amounts described in clauses (1), (2),
(3) and (4) shall be hereinafter referred to as the “Accrued Obligations”); and

(B) the amount equal to the product of (1) two and (2) the sum of (x) the
Executive’s currently effective Annual Base Salary and (y) his or her Average
Annual Bonus;

(ii) in the event the Executive elects continued medical and dental benefit
coverage pursuant to Section 4980B(f) of the Internal Revenue Code of 1986, as
amended (collectively, with the regulations and other guidance promulgated
thereunder, the “Code”), then until the earlier of (A) the eighteen-month
anniversary of the Date of Termination or (B) such time as the Executive becomes
eligible to receive medical benefits under another

 

6



--------------------------------------------------------------------------------

employer-provided plan, the Company shall reimburse the Executive for premiums
associated with such coverage in an amount equal to the premiums that the
Company would have paid in respect of such coverage had the Executive’s
employment continued during such period. (iii) the Company shall, at its sole
expense as incurred, provide the Executive with reasonable outplacement services
for a period of up to one year from the Date of Termination, the provider and
scope of which shall be selected by the Executive in his or her sole discretion;
and

(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
Affiliates (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).

(b) Death or Incapacity. If the Executive’s employment is terminated by reason
of the Executive’s death or Incapacity during the Employment Period, this
Agreement shall terminate without further obligations to the Executive’s legal
representatives under this Agreement, other than for (i) timely payment of
Accrued Obligations in a lump sum in cash within 30 days after the Date of
Termination and (ii) provision by the Company of death benefits or disability
benefits for termination due to death or Incapacity, respectively, in accordance
with Section 3(b)(iii) as in effect at the Operative Date or, if more favorable
to the Executive, at the Executive’s Date of Termination.

(c) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than timely payment
to the Executive of (i) the Executive’s currently effective Annual Base Salary
through the Date of Termination in a lump sum in cash within 30 days after the
Date of Termination and (ii) Other Benefits, in each case to the extent
theretofore unpaid. If the Executive voluntarily terminates employment during
the Employment Period, excluding a termination for Good Reason, this Agreement
shall terminate without further obligations to the Executive, other than for the
timely payment of (i) Accrued Obligations other than a Pro-Rata Bonus in a lump
sum in cash within 30 days after the Date of Termination and (ii) Other
Benefits.

(d) Limitations on Payments Under Certain Circumstances. In the event that an
accounting firm designated by the Company prior to a Change in Control
determines that the aggregate amount of the payments and benefits that, but for
this Section 5(d), would be payable to the Executive under this Agreement or any
other plan, policy or arrangement of the Company and its Affiliates, exceeds the
greatest amount of payments and benefits that could be paid or provided to the
Executive without giving rise to any liability for any excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the aggregate amount of such
payments and benefits payable or to be provided to the Executive shall not
exceed the amount

 

7



--------------------------------------------------------------------------------

that produces the greatest after-tax benefit to the Executive after taking into
account any Excise Tax and other taxes to be payable by the Executive. Any
reduction in such payments or benefits pursuant to the immediately preceding
sentence shall be made in the following order: (1) by reducing benefits payable
pursuant to Section 5(a)(i)(B) and then (2) by reducing amounts payable pursuant
to Section 5(a)(ii).

SECTION 6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its Affiliates and for
which the Executive may qualify, nor, subject to Section 16(c), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its Affiliates. Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any plan, policy, practice or program of or any contract or agreement with
the Company or any of its Affiliates at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement except as explicitly modified by this Agreement.

SECTION 7. No Mitigation. The Company agrees that, if the Executive’s employment
is terminated during the term of this Agreement for any reason, the Executive is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive hereunder. Furthermore, except as provided in
Section 5(a)(ii), the amount of any payment or benefit provided hereunder shall
not be reduced by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company, or otherwise.

SECTION 8. Full Settlement. Subject to full compliance by the Company with all
of its obligations under this Agreement, this Agreement shall be deemed to
constitute the settlement of such claims as the Executive might otherwise be
entitled to assert against the Company by reason of the termination of the
Executive’s employment for any reason during the Employment Period. The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced, except as
explicitly provided in Section 5(a)(ii), whether or not the Executive obtains
other employment.

SECTION 9. Legal Fees. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur prior to the tenth anniversary of the end of the Employment Period as a
result of any contest (regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof.

 

8



--------------------------------------------------------------------------------

SECTION 10. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by agreement, in form and substance
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place; provided, however, no
such express agreement shall be necessary in the event such successor assumes
this Agreement by operation of law. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession will
be a breach of this Agreement and entitle the Executive to compensation from the
Company in the same amount and on the same terms as the Executive would be
entitled to hereunder had the Company terminated the Executive for reason other
than Cause or Incapacity on the succession date. As used in this Agreement, the
“Company” means the Company as defined in the preamble to this Agreement and any
successor to its business or assets which executes and delivers the agreement
provided for in this Section 10 or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law or otherwise.

(b) This Agreement shall be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

SECTION 11. Non-assignability. This Agreement is personal in nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, except as
provided in Section 10 hereof. Without limiting the foregoing, the Executive’s
right to receive payments hereunder shall not be assignable or transferable,
whether by pledge, creation of a security interest or otherwise, other than a
transfer by his or her will or by the laws of descent or distribution, and, in
the event of any attempted assignment or transfer by the Executive contrary to
this Section 11, the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

 

9



--------------------------------------------------------------------------------

SECTION 12. Notices. For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:    [Executive]    Address on file with the Company If to
the Company:    The Brink’s Company    1801 Bayberry Court, Suite 400    P.O.
Box 18100    Richmond, VA 23226    Attention of Corporate Secretary

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

SECTION 13. Operation of Agreement. (a) This Agreement shall be effective
immediately upon its execution and continue to be effective so long as the
Executive is employed by the Company or any of its Affiliates. The provisions of
this Agreement do not take effect until the Operative Date.

(b) Notwithstanding anything in Section 13(a) to the contrary, this Agreement
shall, unless extended by written agreement of the parties hereto, terminate,
without further action by the parties hereto, on February 24, 2015 if a Change
in Control shall not have occurred prior to such date.

SECTION 14. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Virginia without reference to principles of conflict of laws.

SECTION 15. Section 409A. The provisions of this Section 15 shall apply
notwithstanding any provision in this Agreement to the contrary.

(a) Intent to Comply with Section 409A. It is intended that the provisions of
this Agreement comply with Section 409A of the Code (“Section 409A”), and all
provisions of this Agreement shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A. For the purpose of compliance with Section 409A, the Date of
Termination as defined above shall be the date that qualifies as a “separation
from service” of the Executive within the meaning of Section 409A.

(b) No alienation, set-offs, etc. Neither the Executive nor any creditor or
beneficiary of the Executive shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
or under any other plan, policy, arrangement or agreement of or with the Company
or any Affiliate thereof (this Agreement and such other plans, policies,
arrangements and agreements, the “Company Plans”) to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to or for the benefit of the
Executive under any Company Plan may not be reduced by, or offset against, any
amount owing by the Executive to the Company (or an Affiliate, as applicable).

 

10



--------------------------------------------------------------------------------

(c) Six-Month Delay of Certain Payments. If, at the time of the Executive’s
separation from service (within the meaning of Section 409A), (i) the Executive
shall be a specified employee (within the meaning of Section 409A and using the
identification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount payable
under any Company Plan constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company (or an Affiliate, as applicable)
shall not pay any such amount on the otherwise scheduled payment date but shall
instead accumulate such amount and pay it, without interest, on the first day of
the seventh month following such separation from service.

(d) Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A shall be made in
accordance with the requirements of Section 409A , including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense will be made as soon as
practicable, but no later than the last day of the calendar year following the
year in which the expense is incurred; and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

(e) Amendment of Deferred Compensation Plans. Notwithstanding any provision of
any Company Plan to the contrary, in light of the uncertainty with respect to
the proper application of Section 409A, the Company reserves the right to make
amendments to any Company Plan as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A.

SECTION 16. Miscellaneous.

(a) This Agreement contains the entire understanding with the Executive with
respect to the subject matter hereof and supersedes any and all prior agreements
or understandings, written or oral, relating to such subject matter. No
provisions of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in writing signed by the
Executive and the Company.

(b) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

11



--------------------------------------------------------------------------------

(c) Except as provided herein, this Agreement shall not be construed to affect
in any way any rights or obligations in relation to the Executive’s employment
by the Company or any of its Affiliates prior to the Operative Date or
subsequent to the end of the Employment Period.

(d) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same Agreement.

(e) The Company may withhold from any benefits payable under this Agreement all
Federal, state, city or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.

(f) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.

 

  THE BRINK’S COMPANY, By:  

 

  Name:   Title:  

 

  [Executive]

 

12